DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al (US 2020/0053675 A1).

Regarding claim 1, Khoryaev et al (US 2020/0053675 A1) discloses a method for communication between user equipments (section 0101-between 102 UEs, see, carrier aggregation in V2V sidelink transmissions, communications using component carriers, sensing of resources from common resource pool, section 0084, 0090-0092), comprising: determining, by a user equipment (UE) (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs), fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146, the UE detects in -frequency resources of primary CC allocated for SLSS transmission, section 0093, 0096-0097), a physical control channel resource (see, V2V sidelink transmission in which the UE 102 transmits sidelink control information (SCI)/PSCCH in accordance with cross-carrier scheduling, section 103-0104) of a first frequency (see, component carrier selection for the V2V sidelink transmission, section 0103-0104); and transmitting, by the UE, first control information on a physical control channel of the first frequency (see, V2V sidelink transmission in which the UE 102 transmits sidelink control information (SCI)/PSCCH in accordance with cross-carrier scheduling, section 103-0104, 0135-cross carrier scheduling enabled with respect to multiple CCs that are allocated); wherein the first control information includes frequency indication information and/or resource indication information of a second frequency (see, the SCI transmitted on a CC different from the selected for the V2V transmission, section 103-0104, 0106-the use of multiple CCs on the PSSCHs, section 105-0106), the frequency indication information of the second frequency is used to indicate the second frequency (section 0135-0136, see, control data (SCI) and data transmissions can be transmitted on the same or different component carriers (CCs)), and the resource indication information of the second frequency is used to indicate an allocated/reserved resource of the second frequency (section 0105-0106, 0103-0104, 0135-0136-cross-carrier scheduling on different component carriers/CCs as part of the V2V sidelink transmission).
Regarding claim 2, Khoryaev ‘675 discloses the method according to claim 1, wherein the first control information further includes frequency indication information and/or resource indication information of the first frequency (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs), fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146); and the frequency indication information of the first frequency is used to indicate the first frequency (see, SCI in relation to cross-carrier scheduling on multiple CCs, multiple CCs allocated, section 0102-0103, 0135-0137), and the resource indication information of the first frequency is used to indicate an allocated/reserved resource of the first frequency (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs), fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146, 0136-same carrier scheduling).
Regarding claim 3, Khoryaev ‘675 discloses the method according to claim 1, further comprising: transmitting, by the UE, second control information (fig. 12, SCIs transmitted on different carrier to indicated data allocation across multiple carriers, section 0136-0137) on the physical control channel of the first frequency; wherein the second control information includes frequency indication information and/or resource indication information of the first frequency (section 0136-0137-sidelink information multiple carriers/component carriers allocations); the frequency indication information of the first frequency is used to indicate the first frequency (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs), fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146), and the resource indication information of the first frequency is used to indicate an allocated/reserved resource of the first frequency (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs), fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146), and the first control information and the second control information have a same format or size (see, DCI formats in relation to scheduling across a group of sidelink CCs, section 0139, fig. 12, Component  Carriers corresponding to single TB  and Two TBs in PSSCH Cross-Carrier Scheduling, section 0218-allocation of resources for V2V sidelink transmissions in multiple formats); or the first control information and the second control information have different formats and sizes.
Regarding claim 4, Khoryaev ‘675 discloses the method according to claim 3, wherein in a case where the first control information and the second control information have a same format or size (see, SCIs transmitted ion different carriers indicating data allocations across multiple carriers, section 0136, fig. 10 to fig. 12, see, same TB transmission across multiple component carriers, section 0135-0137): an independent domain in the first control information is used as frequency indication information and/or resource indication information (see, particular component carrier based on V2X service type, section 0140-0143); or a reserved bit in the first control information is used as frequency indication information and/or resource indication information; or a set domain in the first control information is used as frequency indication information and/or resource indication information; or frequency indication information and/or resource indication information are jointly encoded with at least one of other domains in the first control information; or frequency indication information and/or resource indication information are used to scramble a cyclic redundancy check (CRC) of the first control information.
Regarding claim 5, Khoryaev ‘675 discloses the method according to claim 1, wherein the physical control channel includes a physical sidelink control channel (PSCCH) (fig. 10 to fig. 12, see, Cross-Carrier Scheduling per CC or multiple CCS in PSCCH/the UE receives scheduling PSCCH transmissions over allocated CCs, section 0136-0138); and the allocated/reserved resource of the second frequency includes a PSCCH resource (fig. 10 to fig. 12, see, Cross-Carrier Scheduling per CC or multiple CCS in PSCCH/the UE receives scheduling PSCCH transmissions over allocated CCs, section 0136-0138), or a physical sidelink shared channel (PSSCH) resource, or a PSCCH resource and a PSSCH resource; and after the UE transmits the first control information, the method further comprises: transmitting data on a PSSCH of the second frequency; or transmitting control information on a PSCCH of the second frequency; or transmitting data on a PSSCH of the second frequency and transmitting control information on a PSCCH (see, different data may be transmitted on different CCS as part of V2V sideling transmission in accordance with carrier aggregation of multiple CCs, transmission the PSCCH section 0103-0106).
Regarding claim 6, Khoryaev ‘675 discloses the method according to claim 1, further comprising: determining, by the UE, the first frequency and/or the second frequency by one or more of the following ways: determining the first frequency and/or the second frequency according to configurations of a higher layer; selecting the first frequency and/or the second frequency according to service requirements (see, resource sensing and selection of resources from  resource pools, and service priorities/CC assignments in term of priority, section 0130-0146, 0157, 0162-0164, 0190-0192); selecting the first frequency and/or the second frequency according to a configured priority; selecting the first frequency and/or the second frequency according to a signal intensity or a signal quality; selecting the first frequency and/or the second frequency according to an interference condition or an occupation ratio of a frequency; determining the first frequency and/or the second frequency according to network configurations; randomly selecting the first frequency and/or the second frequency; and determining the first frequency and/or the second frequency according to a pseudo-random function.
Regarding claim 7, Khoryaev  ‘675 discloses the method, wherein each frequency is a component carrier (CC) or a bandwidth part (BWP) or a resource pool (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs) in a common resource pool, fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146).
.
Regarding claim 8, Khoryaev  ‘675 discloses a method for communication between user equipments (section 0101-between 102 UEs, see, carrier aggregation in V2V sidelink transmissions, communications using component carriers, sensing of resources from common resource pool, section 0084, 0090-0092), comprising: sensing and/or monitoring (see, the UE performs detection/sensing of resources/component carriers with respect to PSCCH cross-carrier scheduling, section 0162-0163, 0187-0189), by a user equipment (UE), a physical control channel (see, V2V sidelink transmission in which the UE 102 transmits sidelink control information (SCI)/PSCCH in accordance with cross-carrier scheduling, section 103-0104) (see, the UE detects in -frequency resources of primary CC allocated for SLSS transmission, section 0093, 0096-0097) on a first frequency to obtain first control information (see, sensing and resource selection with respect to component carriers/CCs from the PSCCH/PSSCH resource pool, section 0130, 0103-sidelink control information in accordance cross-carrier scheduling); wherein the first control information includes frequency indication information and/or resource indication information of a second frequency (see, the SCI transmitted on a CC different from the selected for the V2V transmission, section 103-0104, 0106-the use on multiple CCs on the PSSCHs, section 105-0106, 0135-0136-cross carrier scheduling enabled with respect to multiple CCs that are allocated); and the frequency indication information of the second frequency is used to indicate the second frequency (see, the SCI transmitted on a CC different from the selected for the V2V transmission, section 103-0104, 0106-the use on multiple CCs on the PSSCHs, section 105-0106, 0135), and the resource indication information of the second frequency (section 0135-0136, see, control data and data transmissions can be transmitted on the same or different component carriers (CCs)) is used to indicate an allocated/reserved resource of the second frequency (section 0105-0106, 0103-0104, 0135-cross-carrier scheduling on different component carriers/CCs as part of the V2V sidelink transmission).
Regarding claim 9, Khoryaev  ‘675 discloses the method according to claim 8, wherein the physical control channel includes a physical sidelink control channel (PSCCH) (see, the SCI transmitted on a CCs different from the selected for the V2V transmission, section 103-0104, 0106-the use on multiple CCs on the PSSCHs, section 105-0106); and the allocated/reserved resource of the second frequency includes a PSCCH resource, or a physical sidelink shared channel (PSSCH) resource, or a PSCCH resource and a PSSCH resource ( section 105-0106, 0084, 0097, 0135-0136-trnasmissions in accordance with carrier aggregation in relation to PSCCH, PSSCH).
Regarding claim 10, the method according to claim 8, further comprising: monitoring, by the UE according to indication of first control information (see, V2V sensing and resource selection, section 0162-0165, wherein an SCI is used to indicate cross-Carrier scheduling over multiple CCs, section 102-0106, 0130), a PSCCH of the second frequency; and decoding the PSCCH to obtain third control information; or receiving, by the UE, a PSSCH of the second frequency according to the indication of the first control information (see, the SCI transmitted on a CC different from the selected for the V2V transmission, section 103-0104, 0106-the use on multiple CCs on the PSSCHs, section 105-0106); or monitoring, by the UE according to the indication of the first control information, a PSCCH of the second frequency; decoding the PSCCH to obtain third control information; and receiving a PSSCH of the second frequency (see, the UE which received PSCCH transmissions over multiple sidelink CCs/sidelink Cross-Carrier scheduling enabled over multiple CCs , section 0135-0138).
Regarding claim 11, Khoryaev  ‘675 discloses the method according to claim 10, wherein the third control information (see, SCIs, where indicates schedule information for V2V transmission, section 0103, SCIs to legacy UEs, the SCIs, section 0136)  includes resource indication information of the PSSCH of the second frequency (see, multiple component carriers configured to V2V sidelink  transmission, carrier aggregation, section 0199, 0203, fig. 17 shows SCIs signaling between V2V devices (1720, 1720, 1730 and 1735)).
Regarding claim 12, Khoryaev  ‘675 discloses the method according to claim 11, further comprising: receiving, by the UE according to indication of the third control information, the PSSCH of the second frequency (see, the UE which received PSCCH transmissions over multiple sidelink CCs/sidelink Cross-Carrier scheduling enabled over multiple CCs , section 0135-0138); or comparing, by the UE, a PSSCH resource of the second frequency indicated by the third control information with a PSSCH resource of the second frequency indicated by first control information; and performing a preset operation if the two are different.
Regarding claim 13, Khoryaev  ‘675 discloses the method according to claim 10, further comprising: selecting, by the UE (see, resource selection from multiple CCs, section 0164), one or more frequencies from frequencies (see, resource pools in relation frequency resources, section 0162-0165,  0205)  indicated by the first control information  (see, SCI in relation to Cross-Carrier Scheduling, section 0102-0106) and/or the third control information to receive the PSSCH (see, the UE which received PSCCH transmissions over multiple sidelink CCs/sidelink Cross-Carrier scheduling enabled over multiple CCs , section 0135-0138).
Regarding claim 14, Khoryaev  ‘675 discloses the method according to claim 13, wherein the UE selects, according to at least one of a priority, quality of service (QoS), or a transmission mode, one or more frequencies to receive the PSSCH (see, the UE selects component carrier, V2V sidelink transmission and service priorities supported by the component carrier, section 0190-0193,0146, 0148,0160-0164).
Regarding claim 15, Khoryaev  ‘675 discloses the method according to claim 8, further comprising: reporting, by the UE (see, the SCI transmitted on a CCs different from the selected for the V2V transmission, section 0103-0104, 0106-the use on multiple CCs on the PSSCHs, section 105-0106), available resources  (see, resource pools in relation frequency resources, section 0205) on the second frequency (see, multiple CCs shared by multiple V2X services, section 0146-0177).
Regarding claim 16, Khoryaev  ‘675 discloses the method according to claim 8, wherein the first frequency is a frequency of a first sidelink transmission mode, and the second frequency is a frequency of a second sidelink transmission mode; or, both the first frequency and the second frequency are frequencies of the first sidelink transmission mode (see, the UE which received PSCCH transmission over multiple sidelink CCs/sidelink Cross-Carrier scheduling enabled over multiple CCs , section 0135-0138).
Regarding claim 17, Khoryaev  ‘675 discloses a user equipment (fig. 1A to fig 1B, fig. 2,  UE 102 performs V2V communications, section 0024-030, section 0101-between 102 UEs, see, carrier aggregation in V2V sidelink transmissions, communications using component carriers, sensing of resources from common resource pool, section 0084, 0090-0092), comprising a processor (fig. 2/fig. 3, UE  102 with includes processor 202 coupled to storage medium/memory 204 which stores instructions executed by the processor, section 0046-0050) and a transceiver (fig. 3, Radio  From End Module 315/RF transceiver connected to connectivity module 325 and  memory 320/ROM 360, 0044-0073), wherein the processor is used to determine a physical control channel resource (see, V2V sidelink transmission in which the UE 102 transmits sidelink control information (SCI)/PSCCH in accordance with cross-carrier scheduling, section 103-0104)  of a first frequency (see, component carrier selection for the V2V sidelink transmission, section 0103-0104); and the transceiver is used to transmit first control information on a physical control channel of the first frequency (see, V2V sidelink transmission in which the UE 102 transmits sidelink control information (SCI)/PSCCH in accordance with cross-carrier scheduling, section 0103-0104); wherein the first control information includes frequency indication information and/or resource indication information of a second frequency (see, the SCI transmitted on a CC different from the selected for the V2V transmission, section 103-0104, 0106-the use on multiple CCs on the PSSCHs, section 105-0106, 0135-cross carrier scheduling enabled with respect to multiple CCs that are allocated); the frequency indication information of the second frequency (section 0135-0136, see, control data (SCI) and data transmissions can be transmitted on the same or different component carriers (CCs)) is used to indicate the second frequency (see, sidelink control information in relation to multiple CCs allocation, section 0136-0138, 0162-0164) and the resource indication information of the second frequency is used to indicate an allocated/reserved resource of the second frequency (section 0105-0106, 0103-0104-cross-carrier scheduling on different component carriers/CCs as part of the V2V sidelink transmission).
Regarding claim 18, Khoryaev  ‘675 discloses the user equipment according to claim 17, wherein the transceiver is further used to transmit second control information on the physical control channel of the first frequency (fig. 12, SCIs transmitted on different carrier to indicated data allocation across multiple carriers, section 0136-0137); the second control information includes frequency indication information and/or resource indication information of the first frequency (section 0136-0137-sidelink information multiple carriers/component carriers allocations); and the frequency indication information of the first frequency is used to indicate the first frequency, and the resource indication information of the first frequency is used to indicate an allocated/reserved resource of the first frequency (fig. 10, see, sensing  and resource selection across multiple component carriers (CCs), fig. 12, component carriers #1, 2, 3 per CC PSCCH scheduling/cross-Carrier Scheduling per CC, section 0130-0146).
Regarding claim 19, Khoryaev  ‘675 discloses the user equipment according to claim 18, wherein the physical control channel includes a physical sidelink control channel (PSCCH) (fig. 10 to fig. 12, see, Cross-Carrier Scheduling per CC or multiple CCS in PSCCH/the UE receives scheduling PSCCH transmissions over allocated CCs, section 0136-0138); the allocated/reserved resource of the second frequency includes a PSCCH resource, or a physical sidelink shared channel (PSSCH) resource (fig. 10 to fig. 12, see, Cross-Carrier Scheduling per CC or multiple CCS in PSCCH/the UE receives scheduling PSCCH transmissions over allocated CCs, section 0136-0138), or a PSCCH resource and a PSSCH resource; and after transmitting the first control information, the transceiver is further used to transmit data on a PSSCH of the second frequency; or to transmit control information on a PSCCH of the second frequency; or to transmit data on a PSSCH of the second frequency and control information on a PSCCH of the second frequency (see, different data may be transmitted on different CCS as part of V2V sideling transmission in accordance with carrier aggregation of multiple CCs, transmission the PSCCH section 0103-0106, 0135-0136).
Regarding claim 20, Khoryaev  ‘675 discloses the user equipment according to claim 17, wherein the processor is further used to determine the first frequency and/or the second frequency by one or more of the following ways: determining the first frequency and/or the second frequency according to configurations of a higher layer; selecting the first frequency and/or the second frequency according to service requirements (see, resource sensing and selection of resources from  resource pools, and service priorities/CC assignments in term of priority, section 0130-0146, 0157, 0162-0164, 0190-0192); selecting the first frequency and/or the second frequency according to a configured priority (see, resource sensing and selection of resources from  resource pools, and service priorities/CC assignments in term of priority, section 0130-0146, 0157, 0162-0164, 0190-0192); selecting the first frequency and/or the second frequency according to a signal intensity or a signal quality; selecting the first frequency and/or the second frequency according to an interference condition or an occupation ratio of a frequency; determining the first frequency and/or the second frequency according to network configurations; and randomly selecting the first frequency and/or the second frequency, or determining the first frequency and/or the second frequency according to a pseudo-random function.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	LI et al (US 2020/0068534 A1) discloses UE that detects scheduling assignment /resource sending in  PSCCH, PSSCH from a resource pool  of the other device in a 5G communications (section 0004, 0057-066, 0128, 0128-0132).  Li further discloses multi-carrier resource selection, comparing of number of resource selection schemes (section 0052, 0057).
	
HONG et al (US 2019/0045521 A1) discloses cross-carrier scheduling form  dynamic resource selection in V2X communication method and system (section 0094, 0116).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473